Exhibit 23.1 Consent of Independent Registered Public Accounting Firm Audit Committee, Board of Directors and Stockholders Simmons First National Corporation Pine Bluff, Arkansas We consent to the incorporation by reference in Registration Statement Nos. 333-134240, 333-134241, 333-134276, 333-134301, 333-134356 and 333-138629 on Form S-8 and Registration Statement No. 333-161558 on Form S-3 of Simmons First National Corporation (Company) of our report dated November27, 2012, on our audit of the statement of assets acquired and liabilities assumed by Simmons First National Bank (a wholly owned subsidiary of Simmons First National Corporation) pursuant to the purchase and assumption agreement and separate loan sale agreement dated September 14, 2012, and included in this Form 8-K/A. /s/BKD, LLP Pine Bluff, Arkansas November 27, 2012
